I agree with Mr. Justice CHAPMAN that there was a consideration for Mering's promise to cancel the third note if Mrs. Harbeson would pay the second note, which second note she did pay on the strength of Mering's promise. If Mrs. Harbeson had been personally bound to pay the second note, and had promised to do and had done no more than she could have been compelled to do by legal proceedings, there would probably have been no consideration for Mering's promise to cancel the third note. But Mrs. Harbeson was not personally liable to pay that note. The note, it is true, was secured by a lien on her property, the value of which was at the time greatly reduced and very dubious, but, being a married woman, she was not personally liable and no judgment or deficiency decree could have been secured against her on that note. So when she accepted Mering's proposition that if she would pay the second note, he would cancel the third note, and on the strength of this proposal she acted thereon and paid the second note. She did something which the law did not require her to do. Therefore, there was a valuable and legal consideration, on the facts of this case, for Mering's promise. *Page 185